Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closet prior art Imai (US4677237) disclosed catalyst including lithium, which is excluded at the instant catalyst composition.  Updated searches haven’t provided any better reference teaches a catalyst composition as that of instantly claimed. For example, US11097257 discloses  a catalyst comprising: a support comprising zirconium oxide and L-zeolite, wherein a concentration of the zirconium oxide in the catalyst is in a range of from 0.1 weight percent (wt. %) to 20 wt. %; from 5 wt. % to 15 wt. % of an alkali metal or alkaline earth metal in the catalyst, the alkali metal (potassium or cesium) or alkaline earth metal disposed on the support; from 0.1 wt. % to 10 wt. % of tin in the catalyst, the tin disposed on the support; and from 0.1 wt. % to 8 wt. % of a platinum group metal in the catalyst, the platinum group metal disposed on the support (claim 1-3). Kauffman et al. to US2015/0151283 discloses a dehydrogenating catalyst comprising an  aluminum oxide containing  lanthanum and cerium , barium and zirconium,  and at one of platinum (Pt), tin (Sn), nickel (Ni), phosphorus (P), and calcium (Ca) as catalyst component (claim 1-14).  US4914075 to Bricker teaches a  catalytic composite comprising a first component selected from Group VIII noble metal components or mixtures thereof, a second component selected from the group consisting of alkali or alkaline earth metal components or mixtures thereof, and a third . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUN LI/Primary Examiner, Art Unit 1759